DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 8/13/2020.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheon (US 2016/0262693), in view of Candell et al. (US 2017/0055875).

CLAIM 1
Sheon teaches a method for generating a recommendation for improving a metabolic state for a patient (Sheon: abstract), the method comprising:
accessing, by a health management platform from a data store, a personalized metabolic profile of the patient and a plurality of biosignals recorded for the patient during a current time period, the plurality of biosignals comprising one or more of: 1) sensor data collected during the current time period by one or more wearable sensors worn by the patient and 2) lab test data collected during the current time period (Sheon: abstract; ¶¶ [0024]-[0025], [0042]; FIGS. 1-14); 
encoding the plurality of biosignals into a vector representation (Sheon: abstract; ¶¶ [0038]; FIGS. 1-14); 
inputting the vector representation of the plurality of biosignals into a metabolic model to determine a metabolic state of the patient at a conclusion of the current time period, wherein the metabolic model is trained based on a training dataset of previous metabolic states of the patient and historical biosignals contributing to each previous metabolic state, the metabolic model (Sheon: abstract; ¶¶ [0029], [0038]-[0039]; FIGS. 1-14) comprising: 
a set of parameter values determined based on labels assigned to the previous metabolic states (Sheon: abstract; ¶¶ [0024]-[0025], [0027]; FIGS. 1-14); and 
a function representing one or more effects of the plurality of biosignals on the personalized metabolic profile of the patient (Sheon: abstract; ¶¶ [0024]-[0025], [0027]; FIGS. 1-14); 
comparing the determined metabolic state of the patient to a threshold metabolic state representing a target metabolism (Sheon: abstract; ¶¶ [0021], [0026]-[0027]; FIGS. 1-14); and 
generating a patient-specific treatment recommendation outlining objectives for the patient to complete to improve the determined metabolic state of the patient to the threshold metabolic state (Sheon: abstract; ¶¶ [0021], [0023], [0027]-[0030]; FIGS. 1-14).

Sheon does not appear to explicitly teach the following:
a patient-specific model.

Candell, however, teaches the following:
a patient-specific model (Candell: abstract; ¶¶ [0008]-[0027]; FIGS. 1-29C).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system, apparatus and method related to modeling, monitoring and/or managing metabolishm using a patient-specific model, as taught by Candell, with the metabolic analyzer for optimizing health and weight management, as taught by Sheon, with the motivation of providing and improved method and system to model, monitor and manage metabolic states of a subject (Kurek: ¶¶ [0001]-[0011]).

CLAIM 2
Sheon teaches the method of claim 1, further comprising: accessing a population-level training dataset with labeled metabolic states determined for a population of patients, and with recorded sensor data points and lab test data points that contributed to each labeled metabolic state; training a baseline metabolic model based on the population-level training dataset, wherein the trained baseline metabolic model determines a metabolic state of an average patient of the population of patients; and generating the patient-specific metabolic model by training the baseline metabolic model based on the training dataset of previous metabolic states of the patient and historical biosignals contributing to each previous metabolic state, wherein the patient-specific metabolic model is a version of the baseline metabolic model personalized for the patient (Sheon: abstract; ¶¶ [0029], [0033], [0038]-[0039]; FIGS. 1-14).

CLAIM 3
Sheon teaches the method of claim 1, further comprising: updating the training dataset with the determined metabolic state of the patient, a label assigned to the determined metabolic state, and the plurality of biosignals recorded for the patient across the current time period; and re-training the patient-specific metabolic model based on the updated training dataset (Sheon: abstract; ¶¶ [0029], [0033], [0038]-[0039]; FIGS. 1-14).

CLAIM 4
Sheon teaches the method of claim 1, further comprising: receiving, by user input to an application on a patient device, a recorded timeline of patient data for the current time period, patient data comprising one or more of: 1) foods consumed by the patient throughout the current time period, 2) medications taken by the patient throughout the current time period, and 3) symptoms experienced by the patient throughout the current time period; encoding the recorded timeline of patient data into a vector representation; and generating a prediction of the metabolic state of the patient across multiple time points of the current time period by inputting the personalized metabolic profile of the patient and the vector representation of the recorded timeline of patient data into the patient-specific metabolic model (Sheon: abstract; ¶¶ [0024], [0032]; FIGS. 1-14).

CLAIM 5
Sheon teaches the method of claim 4, wherein the patient-specific metabolic model is trained to generate the prediction of the metabolic state of the patient based on a second training dataset of previous metabolic states of the patient and a history of recorded patient data contributing to each previous metabolic state (Sheon: abstract; ¶¶ [0029], [0033], [0038]-[0039]; FIGS. 1-14).

CLAIM 6
Sheon does not appear to explicitly teach the method of claim 4, wherein the patient-specific metabolic model generates a prediction of the metabolic state of the patient based a relative glucose impact of each food consumed by the patient during the current time period and classifies each food consumed by the patient based on the relative glucose impact the food.
Candell, however, teaches wherein the patient-specific metabolic model generates a prediction of the metabolic state of the patient based a relative glucose impact of each food consumed by the patient during the current time period and classifies each food consumed by the patient based on the relative glucose impact the food (Candell: abstract; ¶¶ [0008]-[0027], [0121]; FIGS. 1-29C).
The motivation to include the teachings of Candell with the teachings of Sheon is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Sheon teaches the method of claim 4, wherein the patient-specific metabolic model generates a prediction of the metabolic state of the patient based on an average blood glucose level of the patient over a 24-hour calendar day given the personalized metabolic profile of the patient and the foods consumed by the patient throughout the current time period (Sheon: abstract; ¶¶ [0024]-[0025], [0042]; FIGS. 1-14).

CLAIM 8
Sheon teaches the method of claim 1, wherein generating the patient-specific treatment recommendation comprises: inputting the plurality of biosignals and the determined metabolic state of the patient to a rule-based model, wherein the rule-based model codifies a set of medical information into a set of rules defined by medical experts; and generating, by the rule-based model, a set of instructions to improve the determined metabolic state of the patient that are consistent with the rules defined by medical experts (Sheon: abstract; ¶¶ [0021], [0023], [0027]-[0030]; FIGS. 1-14).

CLAIM 9
Sheon teaches the method of claim 1, wherein generating the patient-specific treatment recommendation comprises: inputting the plurality of biosignals and the determined metabolic state of the patient to a cohorting model to identify a group of patients with similar metabolic states, the group identified based on a comparison of personalized metabolic profiles for each patient of the group to the determined metabolic state of the patient; determining a representative metabolic profile for the group of patients, the representative metabolic profile based on an aggregate of personalized metabolic profiles for each patient in the group and the determined metabolic state of the patient; and generating the patient-specific treatment recommendation for the group of patients based on the representative metabolic profile for the group of patients (Sheon: abstract; ¶¶ [0042], [0066]; FIGS. 1-14).

CLAIM 10
Sheon teaches the method of claim 1, further comprising: receiving, by user input to an application on a patient device, a recorded timeline of patient data for the current time period, patient data comprising one or more of: 1) foods consumed by the patient throughout the current time period, 2) medications taken by the patient throughout the current time period, and 3) symptoms experienced by the patient throughout the current time period; and comparing the recorded timeline of patient data with the determined metabolic state of the patient to determine an effect of each food item, medication, and symptom on the metabolic profile of the patient (Sheon: abstract; ¶¶ [0024], [0032]; FIGS. 1-14).

CLAIMS 11-20
Claims 11-20 repeat substantially the same limitations as those in claims 1-10. As such, claims 11-20 are rejected for substantially the same reasons given for claims 1-10 and are incorporated herein.

Relevant Non-Cited Prior Art
4.	The following discovered prior art was not cited in this rejection but may be relevant: 
Kurek et al. (US 2019/0214145) – Method and Systems for Creating and Screening Patient Metabolite Profile to Diagnose Current Medical Condition, Diagnose Current Treatment State and Recommend New Treatment Regimen

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686